DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . All the claims have been examined on the basis of the merits of the claims.
Priority
2.	This application is a continuation of Patent Application No. 17/242,775 filed on April 28, 2021, which claims foreign priority under 35 US.C. 119 to Korean Patent Application No. 10-2020-0095477, filed on July 30, 2020. The priority documents were electronically retrieved on May 24, 2022. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 05/17/2022 is considered and attached. The foreign patent documents are filed in the parent application. MPEP 609.02 (I): when filing a continuing application that claims benefit under 35 U.S.C. 120  to a parent application (other than an international application that designated the U.S.), it will not be necessary for the applicant to submit an information disclosure statement in the continuing application that lists the prior art cited by the examiner in the parent application unless the applicant desires the information to be printed on the patent issuing from the continuing application (for continued prosecution applications filed under 37 CFR 1.53(d), see subsection A.1. below). The examiner of the continuing application will consider information which has been considered by the Office in the parent application. 


Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claim(s) 1, 4, 10, 12-13 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by NOMA et al., (US-20200245468-A1, hereinafter as, NOMA).
In regards to claim 1, NOMA discloses an electronic apparatus (fig.1, LCD, para 0044), comprising: a display panel comprising an active area in which a plurality of pixels are disposed and a peripheral area adjacent to the active area (fig.1, display panel 11 with pixels (para 0046) disposed on the active area AA and a peripheral area NAA); an input sensing layer disposed on the display panel (touch panel 20 disposed on the display panel 11, para 0045, fig.1) and the input sensing layer comprising: an intermediate sensing insulating layer in which a plurality of contact holes are defined (para 0051, fig.4, layer 26 and/or layer 20 as an intermediate sensing insulating layer having groove portions 27/29 as contact holes for connection/bridge between first touch electrodes 23 in the group of first touch electrodes or connection between second touch electrodes 24 in the group of second touch electrodes); a plurality of first sensing electrodes each extending in a first direction and each comprising a plurality of first sensing patterns comprising a plurality of mesh lines (figs.3, 5, first touch electrodes 23 in Y direction are mesh electrodes, para 0052, although FIG. 5 representatively illustrates second touch electrodes 24 composed of second wires 30, the first touch electrodes 23 composed of the first wires 30 too are configured in a similar manner); a plurality of second sensing electrodes each extending in a second direction crossing the first direction and comprising a plurality of mesh lines (figs.3, 5 second touch electrodes 24 in X direction are mesh electrodes, para 0052); a plurality of first trace lines connected to each of the plurality of first sensing electrodes (fig.3, peripheral wires 22(31) connect the first touch electrodes 23, para 0053); and a plurality of second trace lines connected to each of the plurality of second sensing electrodes (fig.3, peripheral wires 32(22) connect the second touch electrodes 24, para 0053), wherein at least one of the plurality of second trace lines comprises: a diagonal portion extending in a diagonal direction with respect to the first or second directions (at least one of the plurality of peripheral wires 32/22 has a diagonal portion of the peripheral wire 32/22 as shown, fig.3) and an extension portion extending toward the peripheral area from the diagonal portion (extension portion of the peripheral wire 32/22 as shown extending towards peripheral area from the diagonal portion, fig.3). 
In regards to claim 4, NOMA discloses the electronic apparatus of claim 1, further comprising: a lower sensing insulating layer disposed under the intermediate sensing insulating layer (layer 20, fig.4 disposed below layer 26), wherein each of the plurality of second sensing electrodes comprises a plurality of second sensing patterns arranged in the second direction and a plurality of connection patterns arranged between the adjacent second sensing patterns (figs.3-4, para 0051, places of connection between first touch electrodes 23 in the group of first touch electrodes 23 and places of connection between second touch electrodes 24 in the group of second touch electrodes 24 are disposed to overlap (cross) each other, but are placed at different levels from each other for mutual insulation (short-circuit prevention).), each of the plurality of first sensing electrodes comprises a plurality of bridge patterns is disposed on the lower sensing insulating layer and connected to an adjacent first sensing pattern among the plurality of first sensing patterns (figs. 3-4 para 0051, places of connection between first touch electrodes 23 in the group of first touch electrodes 23 and places of connection between second touch electrodes 24 in the group of second touch electrodes 24 are disposed to overlap (cross) each other, but are placed at different levels from each other for mutual insulation (short-circuit prevention)) through a corresponding one of the contact holes (using connection grooves, para 0051), and the plurality of first sensing patterns, the plurality of second sensing patterns, (figs.3, 5, electrode patterns 23 and 24) and the plurality of connection patterns are disposed on the intermediate sensing insulating layer (figs.3-4, connection/bridge for electrodes 24 on layer 26,not labelled), and the plurality of bridge patterns is disposed on the lower sensing insulating layer (connection/bridge for electrodes 23 on layer 20, figs.3-4, not labelled).
In regards to claim 10, NOMA discloses the  electronic apparatus of claim 1, NOMA does not disclose wherein each of the plurality of first sensing patterns comprises a central pattern extending in the first direction and a plurality of branch patterns extending in different directions from the central pattern (para 0052, fig.5, although FIG. 5 representatively illustrates second touch electrodes 24 composed of second wires 30, the first touch electrodes 23 composed of the first wires 30 too are configured in a similar manner. 30 as central part connecting branch portions on the left and right as shown), and each of the plurality of second sensing electrodes comprises a plurality of second sensing patterns surrounding the branch patterns and at least one bridge pattern disposed between the second sensing patterns spaced apart from each other with the center pattern interposed therebetween (para 0052, fig.5, 30 as central part connecting branch portions on the left and right) as shown). 
In regards to claim 12, NOMA discloses the electronic apparatus of claim 11, NOMA discloses wherein the input sensing layer is disposed directly on the thin film encapsulation layer (figs.3-4, touch panel layer 20 disposed on LCD panel layer 11 as TFT encapsulation layer). 
In regards to claim 13, NOMA discloses the electronic apparatus of claim 1, further comprising an electronic module overlapping the active area and disposed under the display panel (para 0046, back polarizing plate 11C below the LCD layer 11, fig.2 as the electronic module). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claim(s) 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over NOMA in view of YUN et al., (US-20220011896-A1, hereinafter as, YUN). 
In regards to claim 14, NOMA discloses the electronic apparatus of claim 13, NOMA does not disclose wherein the display panel and the input sensing layer are provided with a module hole in the display panel and the input sensing layer, and the module hole overlaps the electronic module.
YUN discloses wherein the display panel and the input sensing layer are provided with a module hole in the display panel and the input sensing layer, and the module hole overlaps the electronic module (para 0085-0087, referring to FIGS. 4 and 5, a touch sensor 400 according to another embodiment may include a device hole 125.The device hole 125 may be a hole into which the functional element of the image display device, such as a camera, speaker, recorder, lighting, optical sensor, or biometric sensor can be inserted).
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YUN’s teachings in order to dispose a senor in the sensor hole at the display substrate. 
 
In regards to 15, NOMA as modified by YUN discloses the electronic apparatus of claim 14, wherein the electronic module comprises a camera module, a light receiving module, or a light emitting module (figs. 4 and 5, para 0087, the device hole 125 may be a hole into which the functional element of the image display device, such as a camera, speaker, recorder, lighting, optical sensor, or biometric sensor can be inserted). 
It would have been obvious to one of ordinary skill in the art, before the effective filing of the invention, to use YUN’s teachings in order to dispose a senor in the sensor hole at the display substrate. 
Allowable Subject Matter
9.	Claims 2-3, 5-9, 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
In regards to claim 2, NOMA discloses the electronic apparatus of claim 1, wherein the extension portion is disposed adjacent to a boundary between the active area and the peripheral area (figs.1-3, extension portion of 32/22 between active area AA and non-active peripheral area NAA), 
NOMA does not disclose “and one end of the diagonal portion connected to the second sensing electrode is disposed in the center of the active area compared to the other end of the diagonal portion connected to the extension portion.” 
NOMA discloses some portions of the diagonal portion of 32/22 are disposed in the active area. But these portions are not disposed in the center of the active area. 
In regards to claim 3, NOMA discloses the electronic apparatus of claim 1, NOMA does not disclose “wherein the diagonal portion further comprises: a first sub diagonal portion connected to the second sensing electrode; and a second sub diagonal portion connected to the extension portion and spaced apart from the first sub diagonal portion; and a sub connection portion extending in the first direction and disposed between the first sub diagonal portion and the second sub diagonal portion.”  
In regards to claim 5, NOMA discloses the electronic apparatus of claim 4, NOMA does not disclose wherein the diagonal portion is connected to a second sensing pattern disposed at the center of the second sensing patterns.  
Claims 6-7 depend from claim 5. 
In regards to claim 8, NOMA discloses the electronic apparatus of claim 1, NOMA does not disclose “wherein the diagonal portion overlaps the plurality of first sensing patterns of different first sensing electrodes and the extension portion overlaps the plurality of first sensing patterns of the same first sensing electrode.” 
In regards to claim 9, NOMA discloses the electronic apparatus of claim 1, NOMA does not disclose wherein the display panel comprises a plurality of data lines connected to each of the pixels and pads connected to each of the plurality of data lines and overlapping the peripheral area; wherein at least one of the data lines which comprises: a first line having one end connected to a corresponding pad among the pads, extending in the first direction, and having the other end overlapping an active area; a second line extending in the second direction and having one end connected to the other end of the first line; and a third line extending in the first direction and having one end connected to the other end of the second line and the other end connected to a corresponding pixel among the pixels. 
In regards to claim 11, NOMA discloses the electronic apparatus of claim 1, NOMA does not disclose “wherein the display panel comprises: a base substrate; a circuit element layer disposed on the base substrate and comprising a transistor; a display element layer comprising a pixel definition layer disposed on the circuit element layer and provided with a display opening, a first electrode exposed through the display opening and connected to the transistor, a second electrode disposed on the first electrode, and a light emitting layer disposed between the first electrode and the second electrode; and a thin film encapsulation layer covering the display element layer, and wherein a plurality of mesh lines overlaps the pixel definition layer.” 
Conclusion 
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEEPROSE SUBEDI whose telephone number is (571)270-7977. The examiner can normally be reached Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KE XIAO can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 





/DEEPROSE SUBEDI/Primary Examiner, Art Unit 2627